IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                                 Assigned on Briefs July 12, 2006

                  STATE OF TENNESSEE v. MARQUES DOUGLAS

                    Direct Appeal from the Criminal Court for Shelby County
                             No. 04-07005     Paula Skahan, Judge



                      No. W2005-01830-CCA-R3-CD - Filed January 2, 2007


The defendant, Marques1 Douglas, was convicted of two counts of aggravated robbery. On appeal,
the defendant asserts that the evidence was insufficient to support the guilty verdicts. After review,
we affirm the judgments of conviction.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT , JR., JJ., joined.

Anthony Helm, Memphis, Tennessee, for the appellant, Marques Douglas.

Paul G. Summers, Attorney General and Reporter; Elizabeth B. Marney, Senior Counsel; William
L. Gibbons, District Attorney General; and Emily C. Taub, Assistant District Attorney General, for
the appellee, State of Tennessee.

                                                 OPINION

       The defendant was indicted on two counts of aggravated robbery as a result of two female
victims being forcibly deprived of their purses and contents on May 25, 2004. A Shelby County jury
returned verdicts of guilty as to both counts. The defendant asserts that the evidence was insufficient
to prove his guilt beyond a reasonable doubt.

        An appellate court’s standard in reviewing a sufficiency question is “whether considering the
evidence in a light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” State v. Reid, 91 S.W.3d 247, 276
(Tenn. 2002), see also Tenn. R. App. P. 13(e). On appeal, the State is entitled to the strongest
legitimate view of the evidence as well as all reasonable and legitimate inferences that may be drawn


        1
          “Marques” is used herein to remain consistent with the indictment and other documents contained in the
record. The transcript reflects that the defendant spelled his name “Marquis.”
therefrom. State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000). A guilty verdict by the trier of fact
resolves all conflicts in the evidence in favor of the prosecution’s theory. See State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). “Questions about the credibility of witnesses, the weight and value
of the evidence, as well as all factual issues raised by the evidence are resolved by the trier of fact,
and this court does not re-weigh or re-evaluate the evidence.” State v. Evans, 108 S.W.3d 231, 236
(Tenn. 2003) (citing Bland, 958 S.W.2d at 659).

        “Robbery is the intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” T.C.A. § 39-13-401(a) (2006). The offense becomes
aggravated robbery when it is accomplished with a deadly weapon or by displaying an article which
is used to cause the victim to reasonably believe it is a deadly weapon. T.C.A. § 39-13-402(1)
(2006).

                                                 Facts

         Danielle Eaglin was one of the two victims of an aggravated robbery on May 25, 2004. She
testified that she had just returned to her apartment complex with her friend, Dominique Crenshaw.
While the two women were in the parking lot, a car entered through the exit drive, drove past the
women, and then returned. Ms. Eaglin stated that there were either three or four persons in the car.
The occupant in the front passenger seat stepped out and pointed a gun at Ms. Eaglin and Ms.
Crenshaw. The gunman told them to throw their purses down, and the victims complied. Ms. Eaglin
said that when her companion started to run, the driver said, “[W]atch her, watch that bitch, she’s
trying to run.” She stated that she was looking at the driver when he made this statement. After the
victims had surrendered their purses, the gunman told them to run. The victims went to Ms. Eaglin’s
apartment and notified the police. Ms. Eaglin was unable to make an identification of any suspects
when shown a photographic lineup. At Damien Starks’s preliminary hearing, Ms. Eaglin identified
him as the gunman. Ms. Eaglin did not recover her purse. No money was in the purse, but it did
contain credit cards and some important documents.

        Dominique Crenshaw testified that immediately before the robbery, she and Ms. Eaglin were
in the parking lot at Ms. Eaglin’s apartment complex. A sports car entered the parking lot, drove
past them, and then returned. The passenger in the front seat exited the vehicle and pulled a gun on
the two women. He then asked if he could help the women with anything. Ms. Crenshaw said that
the driver said, “watch her, watch her,” as she backed away. The gunman instructed the victims to
throw down their purses and then told them to “run bitch[es], run.” Ms. Crenshaw’s purse contained
$20, a credit card, a phone, and her keys. She later identified the gunman from a photographic
lineup.

       Sergeant Michael Tabor, a member of the robbery bureau of Memphis Police Department,
was involved in the investigation of this incident. He testified that Damien Starks was the first
suspect identified. After being arrested and questioned, Starks confessed. He implicated the
defendant and Terrick Hughes as being with him during the robbery. The defendant was arrested
and gave a statement after questioning. The defendant denied any participation other than being the


                                                  -2-
driver and being present when Starks executed the offenses. The defendant stated that Starks took
two purses from the victims but did not share their contents with the defendant or Hughes. The
defendant said that Starks threatened harm to the defendant’s family if he talked about the incident.

        The defendant testified in his own behalf. He stated that he was smoking marijuana at the
Peppertree Apartments when he was approached by Damien Starks and Terry Hughes who offered
him five dollars to drive them to an unspecified location. Starks gave driving directions to the
defendant and told him to stop after the two victims were seen. The defendant said he parked on the
side of the apartment building. Starks then got out of the car and went to the front of the apartment
building, which was out of the defendant’s sight. Shortly thereafter, Starks ran back to the car with
a gun and two purses. When the three returned to the defendant’s apartment complex, Starks
threatened the defendant’s family if he spoke about the robberies. The defendant denied knowing
that Starks was armed prior to the robberies and denied receiving any of the spoils.

         Damien Starks testified as a rebuttal witness for the State. He stated that he had met the
defendant at least two weeks prior to the instant offenses. On the night of these robberies, Starks,
the defendant, and Terrick Hughes had been riding in the defendant’s wife’s vehicle while snorting
cocaine. According to Starks, his handgun was in the car’s console with the knowledge and consent
of the defendant. The three men were performing what Starks described as “spot-robbing;”driving
until a favorable opportunity to rob presented itself. When the two victims were seen, Starks told
the defendant to stop. The defendant drove up to the victims, and Starks got out with the gun
displayed. When the victims backed away, the defendant said, “[W]atch her, watch her, stop that
bitch, watch that bitch.” Starks said that after the victims surrendered their purses, he grabbed the
purses and his group left. Starks put the gun back in the console and used the $20 to $30 found in
the purses to buy more cocaine for himself, the defendant, and Hughes.

                                              Analysis

        In challenging the sufficiency of the evidence, the defendant asserts that the defendant’s
statement to watch the victims could also be interpreted in an innocent manner. The defendant also
characterizes the co-defendant Starks’s testimony as being “questionable” and “suspect.” In support
of the attack on Starks’ testimony, the defendant points out that Starks was impeached by his prior
criminal convictions involving dishonesty and Starks’s admission to making false statements to
police in his original confession. These contentions ignore a fundamental purpose of the jury, to
evaluate the credibility of the witnesses and to decide between conflicts in testimony. Evans, 108
S.W.3d at 236. The jury herein exercised their prerogative, and in our view, it was an eminently
rational verdict. The victims related that the driver issued a warning in aide of the gunman. Both
witnesses heard and saw the defendant utter the warning. Although the victims did not identify the
defendant, he admitted his role as the driver. The jury obviously discredited the defendant’s
testimony which was in conflict not only with the impeachable Starks’s version but also with the two
victims’ testimony.




                                                -3-
        The State had argued that the defendant was guilty under the theory of criminal
responsibility. A person is criminally responsible for the conduct of another if, “[a]cting with intent
to promote or assist the commission of the offense, or to benefit in the proceeds or results of the
offense, the person solicits, directs, aids or attempts to aid another person to commit the offense[.]”
T.C.A. § 39-11-402(2) (2006). To be criminally responsible for the acts of another, the defendant
must “‘in some way associate himself with the venture, act with knowledge that an offense is to be
committed, and share in the criminal intent of the principal in the first degree.’” State v. Maxey, 898
S.W.2d 756, 757 (Tenn. Crim. App. 1994) (quoting Hembree v. State, 546 S.W.2d 235, 239 (Tenn.
Crim. App. 1976)). We conclude that ample evidence existed for a rational jury to convict the
defendant on the two aggravated robberies beyond a reasonable doubt. The judgments of conviction
are affirmed.




                                                       ___________________________________
                                                         JOHN EVERETT WILLIAMS, JUDGE




                                                 -4-